Title: To George Washington from Johann Benjamin Erhard, 27 January 1794
From: Erhard, Johann Benjamin
To: Washington, George


          
            translation
            Muenchen [Munich, Germany] Jan. 27th 1794
          
          It is to the full Confidence in Your Excellency’s general Benevolence to Mankind, which
            cannot but constitute one of the chief Ornaments of a Character destined by Providence
            to break the fetters of a World, That I owe the Resolution humbly to address to Your
            Excellency the present Relation of the most unfortunate Event of an Imposture, that
            involves a number of honest Persons in Europe, while abusing the Authority of the United
            States. In vain Delicacy urges the Apprehension of being taxed an
            Intruder for the particular Complexion of my case and the flattering hope of obtaining
            some Redress from the Generosity of United States suppress every hesitation arising from
            that principle of Decency ever so powerful with liberal minds. In order to form a proper
            series of those Events which, Tho in an indirect manner operated my falling a Sacrifice
            to the late sad Event, I beg Leave, Shortly to premise an Account of the principal
            Transactions of my former Life, which will also implici⟨tl⟩y serve to state what little
            Abilities I may pretend to possess. I am a Native of Nueremberg. My father, a wire
            manufacturer by procuring me a liberal Education succeeded in his View, to instill Sound
            republican sentiments in my mind. Accordingly I was at a pretty early Period of my life
            undeceived as to the true Conception of what they in Europe call honour & grandeur,
            & resolved to follow the business of my father. Ever since that time I cherished a
            preponderating Inclination to live in America. My Spare-hours were spent in studying
            Mathematics which led me to theoretical part of Physic without having any Intention in
            the least, to embrace that Profession. However I happened in the year 1786 to meet with
            the Acquaintance of Counsellor Siebold one of the most celebrated Surgeons in this
            Country, who finding me so well prepared persuaded me, wholly to devote me to the study
            of Physic, while that Gentleman found means to procure a proper Opportunity of obtaining
            the practical part of that Science by employing me in the great Hospital at Wuerzburg
            under his Direction. From Thence I repaired to several places
            calculated to improve physical Knowledge, when in the year 1792 I was created Doctor in
            Phc & fixed my Domicile at Nurembergh again resolved to acquire if possible a
            Reputation by publishing some eminent litterary Performance in that Line, yet still
            attentive to my favourite plan to spend the Rest of my life in America.
          Being so disposed in the month of Octr last past a seemingly Favorable Opportunity of
            accomplishing so fond a wish offered, which alas! proved a source of the most sad
            Reverse on my Part, to wit: I became acquainted with a person called William who came to
            see me furnished with Letters of Recommendation from ⟨my⟩ friends at Wuerzburgh, but
            afterwards, when I entered into more unreserved Conversation with him, he professed to
            be an American and proved by producing a number of letters and Documents his proper Name
            was William Pearce and his Capacity a Colonel & Commander of a
            newly raised Regiment of Infantry and a member of the Order of The Cincinnati. Then he
            produced to me as well as to my father and father in Law a written power of Attorney
            bearing Date June 1793 signed: Washington & Jefferson and sealed with the seal of
            the Union, that is vested in him a discretionary Power (the
            Original says, illimited power) to engage for the service of the United States Six
            Captains and eight Lieutenants, the power of Attorney to be in force for the Space of
            nine months from the Date thereof. By his Assertions there was a first surgeon & an
            Auditor to be comprehended among the six officers of Captn’s Rank. I myself in the first
            Emotions of so advantageous an Offer accommodated him at my own Dwelling house, where he
            further told me, he had fought thro’ all the American war on Your Excellency’s side as
            Adjutant mentioning several Events and the particulars thereof with a Degree of Accuracy
            and Probability, that suppressed with me even the remotest Thought of Imposition.
            Amongst many other Things past he related to have resided at Copenhagen in the fall of
            the Year 1791 filling the place of an Envoy from the United States. That being exactly
            the time when I left that City, (where I resided some time to reap Advantage of those
            excellent Institutions of Surgery and Midwifery established There) I made different
            Inquiries about some Characters & found all, what he advanced conformable to a
            Nicety. He without any apparent Design produced Letters and Cards of respectable
            Officers of The Danish Court. Blinded by so many concluding Circumstances I neglected to
            write for more authentic Information from Baron Shimmelmann, Minister of Finances, who
            honours me with his Confidence. From Copenhagen The Impostor
            according to his own Relation departed for Sweden & Stettin.
            He showed me a letter from the Commander of the latter place, in which he is requested
            to grant a Commission to that Gentleman’s Nephew. Having on his way appointed several
            Officers whose names escaped my memory (except one Swiss gentleman, called, de Eckhard
            he said) returned to Philadelphia. He had in his possession Documents, as to Their
            external Appearance fully authentic, authorizing him to engage Officers in the Swiss
            Canton of Basel—also Powers of Attorney to recover Estates &
            Legacies within the United States, and obligatory notes or Receipts for Sums advanced
            drawn by Those Officers appointed by him. That Concurrence of facts so palpable & apparently incontrovertible could not but prevail on a liberal temper
            naturally not suspicious. Therefore I readily accepted his Proposals and he executed in
            my behalf a Brevet in which he appoints me first surgeon, of which I take the Liberty
            here to subjoin a Copy certified by a Notary public. I do not
            deny I received that Brevet with Rapture of Joy thinking myself fortunate for having
            obtained that long wished for Object, being at the same time persuaded, That allways [I]
            should be able honorably to acquit myself of The whole Province of Duties annexed to
            That Commission. A spirit of Patriotism began to animate me in such a Degree as to use
            every means in my power towards contributing to an exquisite choice of Those subjects he
            wanted to engage in the service of the Union, in which I unfortunately but too well
            Succeeded by persuading a certain Fick of Anspach a young man of
            promising talents, who, being acquainted with the English and French language, instantly
            resigned his place and now bewails his misfortune with an interesting family—In that
            first Emotion I even carried matters so far, as to persuade my father in Law Mr Golling
            to purchase Bills of Exchange drawn on Robert Hardy, London, sd Colo. wanted to dispose
            of being out of cash. Then I accompanied him in a second
            Excursion in quest of subjects to engage, when I left him at Salzburg with my chariot,
            having agreed to meet again at Muenchen. On my Arrival at this place he was not to be
            found, but I found, in the contrary letters from my father in Law informing me, that the
            Letters of Exchange had been returned protested, whereupon he to undeceive Us had opened
            a letter directed to the pretended Colo., which had been re-expedited and Thereby was
            convinced of his being an Impostor—It is impossible to describe Those poignant
            desolating feelings like mine were at That moment, I only mention, what greatly
            heightens my misery I mean the sarcastic strictures of narrowminded persons, who are
            ever ready to add Injury to Affliction, when it befalls any Man, who does not idolize
            Their own Prejudices. How far any Relief can or may be granted to me I dare not to
            imagine but I implore Your Excellency’s Interposition to That End with all the Anguish
            of a person, that owes only to Religion’s Support to have been able to survive so
            complicated a Disappointment and Distress, for the dreadful conscious Thought to have
            plunged in Desolation & Ruin all what is dear to me on Earth, my father, wife, &
            her own father preys vulturelike on my soul. Some Answer, I flatter
            myself, I may expect from Your Excellency, as it is still something to clear up the
            uncertain Prospects of an unfortunate, who might be rendered useful again to Society by
            changing Imposture in Truth. In that peculiar state of woeful Anxiety I have the honor
            to remain with unexpressible Respect Your Excellency’s most humble devoted servant
          
            John Benjamin Erhard. Med. Dr
          
          
            P.S. I have put every thing in motion to have the Villain apprehended, Then I shall
              also lay before You his fictitious power of Atty. He gave
              himself for 32 years asserting his father was governor in America, his uncle Earl of
              Pearce & his father Lord Pce he is of middling size, fair complexion, has black
              curled hairs, is wounded on each thigh. He had about him printed Brevets in German,
              Latin & french, for Distribution.
          
        